        Case 9:20-cr-00036-DLC Document 39 Filed 03/19/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

UNITED STATES OF AMERICA,                             CR 20–36–M–DLC

                      Plaintiff,

vs.                                                         ORDER

ALBERTO ESCARENO SANCHEZ,

                      Defendant.


      Before the Court is the United States’ Unopposed Motion for Preliminary

Order of Forfeiture. (Doc. 34.) Mr. Escareno-Sanchez has been adjudged guilty of

one count of possession with intent to distribute controlled substances, in violation

of 21 U.S.C. § 841(a)(1). (Doc. 38.) As such, there is a factual basis and cause to

issue a forfeiture order under 18 U.S.C. §§ 853(a)(1) and (2), 21 U.S.C. §

881(a)(11), and 18 U.S.C. § 924(d).

      Accordingly, IT IS ORDERED that Mr. Escareno-Sanchez’s interest in the

following property is forfeited to the United States in accordance with 18 U.S.C.

§§ 853(a)(1) and (2), 21 U.S.C. § 881(a)(11), and 18 U.S.C. § 924(d):

           • $14,256.00 in U.S. Currency;

           • One Springfield Armory XP-.40 Cal pistol; and

           • One Sig Sauer 22LR pistol.

                                          1
         Case 9:20-cr-00036-DLC Document 39 Filed 03/19/21 Page 2 of 2



      IT IS FURTHER ORDERED that the Department of Homeland Security, the

United States Marshals Service, or a designated sub-custodian is directed to seize

the property subject to forfeiture and further to make a return as provided by law.

      IT IS FURTHER ORDERED that the United States will provide written

notice to all third parties asserting a legal interest in any of the above-described

property and will post on an official government internet site (www.forfeiture.gov)

for at least 30 consecutive days as required by Rule G(4)(a)(iv)(C) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions, of the Court’s preliminary order and the United States’ intent to dispose

of the property in such manner as the Attorney General or Secretary of the

Department of Homeland Security may direct, pursuant to 18 U.S.C. § 982(b)(1)

and 21 U.S.C. § 853(n)(1), and to make its return to this Court that such action has

been completed.

      IT IS FURTHER ORDERED that upon adjudication of all third-party

interests, if any, the Court will convert this order to a final order of forfeiture at

sentencing and incorporate it into the final judgment.

      DATED this 19th day of March, 2021.




                                            2
